IN THE SUPREME COURT, STATE OF WYOMING

                                     2015 WY 33

                                                             October Term, A.D. 2014

                                                                February 27, 2015

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-15-0002
v.

MATTHEW C. BRIMLEY, a member
of the Utah State Bar,

Respondent.


                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure,” filed herein February 12, 2015, by the Board of Professional
Responsibility for the Wyoming State Bar, pursuant to Section 16 of the Disciplinary
Code for the Wyoming State Bar (stipulated discipline). The Court, after a careful review
of the Board of Professional Responsibility’s Report and Recommendation and the file,
finds that the Report and Recommendation should be approved, confirmed, and adopted
by the Court, and that Respondent, Matthew C. Brimley, should be publicly censured for
his conduct.

[¶2] Although Respondent has stipulated to the discipline and this Court adopts the
Report and Recommendation, the Court finds that it should supplement the Report and
Recommendation by discussing this Court’s authority to impose discipline against an
attorney who is not licensed in Wyoming. The Court finds that such supplementation is
desirable to clarify matters of considerable importance with regard to attorneys who
engage in the unauthorized practice of law in Wyoming. As noted in the Report and
Recommendation, Respondent is licensed to practice law in Utah. As also noted in the
Report and Recommendation, Respondent engaged in the practice of law in Wyoming
without authorization.
[¶3] This Court finds that, pursuant to the Disciplinary Code and the Rules of
Professional Conduct, Respondent’s conduct was properly the subject of a disciplinary
proceeding pursuant to the Disciplinary Code. A number of provisions support such
action. First, Section 3(a) of the Disciplinary Code defines “attorney” in this fashion:

      “Attorney” means a person duly admitted to practice law in this state, a
      person admitted to practice law by a court of this state, or a person admitted
      to practice law in any other jurisdiction who engages in the practice of law
      within this state. (Emphasis supplied.)

Second, Section 2(b) of the Disciplinary Code (Duty to Act Professionally; Grounds for
Discipline) provides:

      Acts or omissions by an attorney, individually or in concert with any other
      person or persons, which violate the Rules of Professional Conduct as
      adopted by this Court, shall constitute misconduct and shall be grounds for
      discipline, whether or not the act or omission occurred in the course of any
      attorney-client relationship.

Similarly, Section 3(p) of the Disciplinary Codes defines “misconduct” this way:

      “Misconduct” means any act or omission by an attorney, individually or in
      concert with any other person or persons, which violates the Rules of
      Professional Conduct or the Disciplinary Code for the Wyoming State Bar.

Turning to the Rules of Professional Conduct, Rule 5.5 of the Rules of Professional
Conduct (Unauthorized Practice of Law) provides:

      (a) A lawyer shall not practice law in a jurisdiction in violation of the
      regulation of the legal profession in that jurisdiction, or assist another in
      doing so.

Also, Comment 1 to Rule 5.5 describes the scope of Rule 5.5(a):

      [1] A lawyer may practice law only in a jurisdiction in which the lawyer is
      authorized to practice.… Paragraph (a) applies to unauthorized practice of
      law by a lawyer, whether through the lawyer’s direct action or by the
      lawyer assisting another person.

Following careful study of the foregoing provisions, this Court concludes the
Disciplinary Code for the Wyoming State Bar gives this Court the authority to impose
discipline against an attorney who is not licensed to practice in Wyoming. In addition,
this Court agrees with the Board of Professional Responsibility that Respondent’s
conduct violated Rule 5.5 of the Rules of Professional Conduct. It is, therefore,

[¶4] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶5] ADJUDGED AND ORDERED that Matthew C. Brimley is hereby publicly
censured for his conduct, which is described in the Report and Recommendation for
Public Censure; and it is further

[¶6] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Brimley shall reimburse the Wyoming State Bar the amount of
$50.00, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Brimley shall pay the total amount of $550.00 to the
Wyoming State Bar on or before April 30, 2015; and it is further

[¶7] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶8] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶9] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent, Matthew C. Brimley.

[¶10] DATED this 27th day of February, 2015.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice